Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 19 April 2022, to the Original Application, filed 5 August 2020.

2. 	Claims 1-20 are allowed.


Reasons for Allowance

3. 	Claims 1-20 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 15.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

…responsive to receiving a request from the user intended for processing by a natural language processing (NLP) model, accounting for the context of the user in relation to the request, accounting for the context including analyzing the context to determine a proximity of the user to an entity at a time of the request in order to differentiate use of a term in the request; and
providing a result from the NLP model having accounted for the context of the user including the proximity used to differentiate use of the term…

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.

5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Zhang (U.S. Patent 11,158,311 B2) discloses machine understanding of human intentions.
- Jagamohan (U.S. Patent 10,943,072) discloses contextual and intent based natural language processing.
	- Mittal (U.S. Publication 2020/0302123 A1) discloses providing a model-based intelligent conversational agent.
	- Adjaoute (U.S. Publication 2018/0053114 A1) discloses artificial intelligence for context classification.
- Galitsky (U.S. Publication 2021/0279424 A1) discloses conversational explainability.
- Palmonari (U.S. Publication 2015/0331853 A1) discloses automated multi-grammar language processing systems to optimize request handling in contact centers.
- Canim (U.S. Publication 2019/0333512 A1) discloses customizing responses to users in automated dialogue systems.
- Ghafourfar (U.S. Publication 2021/0034386 A1) discloses mixed-grain detection and analysis of user life events for context understanding.


6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Padmanabhan, can be reached at (571) 272-8352.  

8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LAURIE A RIES/Primary Examiner, Art Unit 2176